Name: Council Regulation (EEC) No 4025/86 of 18 December 1986 opening, and providing for the administration of Community tariff quotas for certain fishery products falling within heading Nos 03.01, 03.03, 16.04 and subheading 23.01 B of the Common Customs Tariff, originating in the Canary Islands (1987)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 86No L 375 / 24 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4025 / 86 of 18 December 1986 opening, and providing for the administration of, Community tariff quotas for certain fishery products falling within headings No 03.01 , 03.03 , 16.04 and subheading 23.01 B of the Common Customs Tariff, originating in the Canary Islands ( 1987) Whereas when the products are imported within the limits of these quotas they shall qualify for a progressive reduction of customs duties in accordance with the same timetable and under the same conditions as shose laid down by Article 173 of the Act of Accession and subject to compliance with the reference prices ; whereas , however , when the products in question are. imported into Portugal , the duties applicable shall be calculated on the basis of the relevant provisions of the Act of Accession ; whereas the tariff quotas in question should , therefore , be opened for 1987 ; Whereas it is in particular necessary to ensure for all ­ Community importers equal and uninterrupted access to the abovementioned quotas and uninterrupted application of the rates laid down for these quotas to all imports of the products concerned into all member States until the quotas have been used up ; whereas , in the present case , it seems advisable not to allocate this quota among the Member States , without prejudice to the drawing, against the quota volume , of such quantities as they may need , under the conditions and according to the procedure specified in Article 2 ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must , in particular , be able to monitor the rate at which the quota is used up and inform the Member States thereof; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 3 of Protocol No 2 annexed thereto , Having regard to the proposal from the Commission , Whereas Article 3 ofProtocol No 2 and Article 10 of Protocol No 3 annexed to the Act of Accession provide that fishery products falling within heading and subheadings 03.01 , 03.02 , 03.03 , 05.15 A, 16.04 , 16.05 and 23.01 B of the Common Customs Tariff, originating in the Canary Islands or in Ceuta and Melilla , shall qualify for reduced duties within the limits of annual Community tariff quotas on importation into the customs territory of the Community , excluding Spain ; whereas this tariff preference is only applicable to products which have been imported over the years 1982 , 1983 and 1984 ; whereas there is no pattern of trade in the said products originating in Ceuta and Melilla and thus no need to open quotas for products originating in those territories ; whereas for the products originating in the Canary Islands the quota amounts calculated on the basis of Article 3 referred to above amount to :  604 tonnes for the products of heading No 03.01 excluding subheadings 03.01 A I c) and d), 03.01 A IV , 03.01 B I a ) 1 , 03.01 B I b ) 1 , 03.01 BI c) 1 and 03.01 B I o ) 1 ,  3 429 tonnes for products of tariff heading 03.03 excluding subheadings 03.03 B I a ) and 03.03 B III ,  539 tonnes for products of heading No 16.04 , and  227 tonnes for products of subheading 23.01 B ; Whereas the other products are not imported ; Article 1 1 . From 1 January to 31 December 1987 the common customs duties applicable on the importation of the following products into the Community , with the exception of Spain , shall be suspended at the levels laid down in paragraph 2 and within the limits of the Community tariff quotas as shown herewith : Official Journal of the European Communities No L 375 / 2531 . 12 . 86 (in tonnes) Order No CCT heading No Description Quota volume 09.0405 ex 03.01 Fish , fresh ( live or dead ) chilled or frozen , excluding products of subheadings 03.01 Ale) and d ), 03.01 A IV , 03.01 B I a ) 1 , 03.01 Bib ) 1,03.01 B I c ) 1 and 03.01 Bio) 1 , originating in the Canary Islands 604 09.0407 ex 03.03 Crustaceans and molluscs , whether in shell or not , fresh ( live or dead ), chilled , frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water , excluding products of sub ­ headings 03.03 B I a ) and 03.03 B III , originating in the Canary Islands 3 429 09.0409 16.04 Prepared or preserved fish , including caviar and caviar sub ­ stitutes , originating in the Canary Islands 539 09.0411 23.01 B Flours and meals , fish , crustaceans or molluscs , originating in the Canary Islands ... 227 ( 2 ) Within the limits of the tariff quotas set out in paragraph 1 , " the duties set out below for each of the headings and subheadings shall be applicable : Common Customs Tariff heading and subheading No Quota duty % 03.03 B IV a ) 2 , 3 , 4 , 5 , 6 (cont. ) b ) 1 aa ) bb ) cc) dd ) 2 6,0 4,5 4,5 6,0 6,0 6,0 16.04 A B I II C I II D E F G I II 23.01 B 22,5 4.1 5.2 11,2 15,0 20,4 18,0 18,7 11,2 15,0 1,5 he Common Customs Tariff  heading and subheading No Quota duty % 03.01 A I a ) 9,0 b ) 1,5 II 2,2 III 6,0 B I a ) 2 11,2 b 2 9,7 c ) 2 16,5 d ) 17,2 e ), f) 6,0 g) 1 6,0 g ) 2 free h ) 9,0 ij ), k ), 1 ), m ), n ) 11,2 o ) 2 15,0 p ), q ), r ), s ), t ), u ), v ), w), "1 x), y ) J 11,2 II a ) 13,5 b ) 1 , 2 , 3 11,2 4 9,0 5 , 6 11,2 7 13,5 8,9,10,11,12,13,14 V 15 , 16 , 17 J 11,2 C 7,5 03.03 A I 9,3 II free III a ) 6,0 b ), -c ) 11,2 IV a ) 9,0 b ),&lt;) 13,5 V 9,0 B I b ) = 13,5 II 5,6 IV a ) 1 aa )- 4,5 bb ) 4,5 cc ) 6,0 dd ) 6,0 Within the limit of the tariff quotas , Portugal shall apply customs duties calculated in accordance with the relevant provisions of the Act of Accession . 3 . In order to benefit from the tariff quotas , the products concerned must comply with the reference prices applicable to them . 4 . The fishery products covered by this Article may not receive the benefit of the tariff quotas unless , at the time of their presentation , in whatever form, to the authorities responsible for import formalities with a view to their release for free circulation within the Community's customs territory , they are presented in packings bearing the following information in a clearly visible and perfectly legible form :  the marking 'Origin : Canary Islands' or a translation thereof in another official Community language printed in Latin characters of a height of not less than 20 millimetres , Official Journal of the European Communities 31 . 12 . 86No L 375 / 26 are made in such a way that imports may be charged without interruption against their accumulated shares of the Community quotas . 2 . Member States shall ensure that importers of the products in question have free access to the quota as long as the balance of the quota volumes so permits . 3 . Member States shall charge imports of the products in question against their drawings as and when the products are entered with the customs authorities for free circulation . 4 . The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 .  the net weight in kilograms of the fish contained in the packings . In addition , pre-packaged foodstuffs falling within heading No 16.04 must carry , on each immediate packing , in an easily visible , clearly legible and indelible form the marking 'Made in the Canaries' or a translation thereof in another official Community language . This paragraph shall apply without prejudice of the specific rules laid down by Council Regulation (EEC ) No 103 / 76 of 19 January 1976 laying down common marketing standards for certain fresh of chilled fish ('), as last amended by Regulation (EEC ) No 3396 / 85 ( 2 ) and by Council Regulation (EEC) No 104 / 76 of 19 January 1976 , laying down common marketing standards for shrimps of the genus Crangon spp . ( 3 ), as last amended by Regulation (EEC ) No 3118 / 85 ( 4 ). Article 2 1 . If an importer notifies the imminent import of the product in question into another Member State and requests the benefit of the quotas the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the quota so permits . 2 . The drawings made under paragraph 1 shall remain valid until the end of the quota period . Article 3 1 . Member States shall make all provisions necessary to ensure that the drawings they have made under Article 2(1 ) Article 4 At the Commission's request , the Member States shall inform it of imports of the products concerned actually charged against the quotas . Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1986 . For the Council The President M. JOPLING C1 ) OJ No L 20 , 28 . 1 . 1976 , p , 29 . ( 2 ) OJ No L 322 , 3 . 12 . 1985 , p . 1 . H OJ No L 20 , 28 . 1 . 1976 , p . 35 . ( 4 ) OJ No L 297 , 9 . 11 . 1985 , p . 3 .